CATES, Judge.
Day brought habeas corpus in the Mobile Circuit Court to examine into his detention for extradition to Louisiana pursuant to a warrant issued by the Governor of Alabama. He appeals from a judgment denying him the writ.
The judgment of the lower court was entered on March 17, 1961. On April 11 the court reporter filed in the circuit clerk’s office one part of the certified transcript of the evidence. On April 14 the rest of the transcript (relating to preliminary hearing March 16 to set a time for the main trial) was filed. The circuit judge’s signature approving the transcript of the record bears the date of April 17. The transcript of the entire record was filed in this court on April 18, one day beyond the time provided for in Code 1940, T. 15, § 369, as amended.
Heretofore, this court has held that the filing in a habeas corpus appeal (other than one for child custody) is governed by § 369, as amended, supra, and the provision thereof requiring the clerk of the lower court to forward the transcript within thirty days from judgment has been held mandatory. State v. Patton, 36 Ala.App. 539, 60 So.2d 383; Phillips v. State, 40 Ala. App. 698, 122 So.2d 551.
The Attorney General’s motion to strike the transcript and dismiss the appeal is well taken and the record accordingly is stricken and the appeal dismissed,
Appeal dismissed.